UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2027


TIFFANY LAGENIA NOELS, on her own behalf, and as general guardian of
minor child, J.B.,

                    Plaintiff - Appellant,

             v.

OCWEN LOAN SERVICING LLP; SHAPIRO & BROWN LLP; DEUTSCHE
BANK NATIONAL TRUST; BROCK & SCOTT, LLC, a/k/a Brock & Scott,
PLLC,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:17-cv-03218-GJH)


Submitted: January 31, 2019                                  Decided: February 21, 2019


Before HARRIS and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Tiffany Lagenia Noels, Appellant Pro Se. Walter John Buzzetta, Thomas Francis
Lucchesi, STRADLEY RONON STEVENS & YOUNG, LLP, Washington, D.C.;
Thomas John Gartner, SHAPIRO & BROWN, LLP, Manassas, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tiffany Lagenia Noels appeals the district court’s order granting Defendants’

motions to strike her amended complaint and to dismiss her original complaint. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Noels v. Ocwen Loan Servicing LLP, No. 8:17-cv-03218-GJH

(D. Md. filed July 30, 2018 & entered July 31, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2